DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 4/4/22.  Claim(s) 1, 10, and 16 has/have been amended and applicant states there is support in instant specification Fig. 9 and [0075-0082].  Therefore, Claims 1-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 4/4/22, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive, however the Examiner respectfully withdraws rejections under 35 USC 103 for claim(s) 1-20, see Reason for Allowance below.

Allowable Subject Matter

Claim(s) 1-20 is/are allowed.

Reasons for Allowance

The following is an examiner’s statement for allowance:

Closest prior art to the invention includes
Ridge et al. (US 9,020,848 B1) in view of Eidam et al. (US 10,546,108 B1), Cherry et al. (US 2013/0290154 A1), Sheng et al. (US 9,344,436 B1), Cyberlock published January 2018 (reference U on the Notice of References Cited), and Hanson (US 2016/0012384 A1) for claim(s) 1-2, 5, 6, 10-11, 14, 16-17, and 20,
Ridge in view of Eidam, Cherry, Sheng, and Cyberlock as applied to claim(s) 1, 10, and 16 above and further in view of White (US 2016/0112871 A1) for claim(s) 3, 7, 9, 12, 15, and 18, and 
Ridge in view of Eidam, Cherry, Sheng, and Cyberlock as applied to claim(s) 1, 10, and 16 above and further in view of Neybert et al. (US 2019/0082312 A1) for claim(s) 4, 13, and 19.

The combination of the particular references makes the rejection not obvious because while Hanson teaches
transmit notification to a device associated with a specialist to notify the specialist to aid the user at the entity location,
Hanson is directed to customer interactions with customer service employees in contrast to the other references which are directed to employee permissions.

Hanson teaches transmit notification to a device associated with a specialist to notify the specialist to aid the user at the entity location [see at least Fig. 5 and [0045] determine a location having multiple customers such as high customer to associate ratio and thus needing more associates and transmit the location data of the location with high customer to associate ratio; [0036-0037, 0039] customer and associate location determined via beacons; [0048] where the location data (transmitted at [0045]) is transmitted to associates (who are not in the location as the ratio in the location is low) and the transmission is a request for associates to help at the location; [0037] the message(s) may comprise identifiers for example, customer identifier(s), associate identifier(s), or the like.].

None of the prior art of record, taken individually or in an obvious combination, fairly teaches the claimed invention as detailed in independent claims 1, 10, and 16, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance".

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Degeneffe et al. –WO 2017087652 A1 (relevant because it teaches geolocation compliance for a mobile workforce)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624